Title: Enclosure: Resolutions of the Trustees of Smith & Riddle, 9 July 1819
From: Gibbon, James,Barclay, David,Palmer, Charles
To: 


            We, the undersigned duly appointed Trustees, for the Estate of the late firm of Smith & Riddle, Merchants of this City, for the benefit of their Creditors, having the most implicit confidence in the honor and integrity of Mr. Andrew Smith, a partner of the late firm, have solicited and received his consent, to lend his aid in endeavouring to settle the outstanding accounts, and closing the concerns:
            We therefore, hereby, fully authorize the said Andrew Smith, to demand, collect (and if necessary) to sue to judgment and recovery, all balances or debts due to the said late firm of Smith and Riddle, and to deposit in the Bank of Virginia, or the Farmers’ Bank, all monies so collected, to be appropriated agreeably to the tenor of the Deed of Trust, executed by the said Smith and Riddle, the 6th day of July, 1819, unanimously approved of under the seal and signature of every resident Creditor, as well as such Agents of distant Creditors, as attended the meeting.
            In testimony of which, we have hereunto set our hands and seals in Richmond, this 9th day of July, 1819.
            
               James Gibbon,(Seal.)}TRUSTEES.David Barclay,(Seal.)Charles Palmer.(Seal.)
            
          